                                            Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRANCE GILL,                                     Case No. 19-cv-04066-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9              v.                                        MOTION FOR SUMMARY
                                                                                            JUDGMENT AND GRANTING
                                  10     UNUM LIFE INSURANCE COMPANY                        DEFENDANT’S MOTION FOR A
                                         OF AMERICA,                                        JUDGMENT
                                  11
                                                        Defendant.                          Docket Nos. 32, 33
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Terrance Gill sued Defendant Unum Life Insurance Company (“Unum”) to
                                  15   recover further long-term disability (LTD) benefits under a policy issued by Unum and governed
                                  16   by the Employee Retirement Income Security Act (ERISA) of 1974, 29 U.S.C. §§ 1001–1461.
                                  17   Unum discontinued Mr. Gill’s LTD benefits after twenty-four months because, according to
                                  18   Unum, the policy so limits LTD benefits for disabilities caused by mental illnesses. Mr. Gill
                                  19   contends that the Policy’s mental illness limitation does not apply to him because his disability
                                  20   was caused by mild cognitive impairment (MCI), which is a physical, non-psychiatric condition.
                                  21           Pending before the Court are the parties’ cross motions for a judgment pursuant to Federal
                                  22   Rule of Civil Procedure 52(a). See Docket Nos. 32 (“Gill’s Mot.”) and 33 (“Unum’s Mot.”). For
                                  23   the reasons discussed below, Unum’s motion is GRANTED, Mr. Gill’s motion is DENIED, and
                                  24   judgment is entered in favor of Unum.
                                  25                                       I.       BACKGROUND
                                  26   A.      The Policy
                                  27           Unum issued LTD policy number 462166 002 (the “Policy”) to MUFG Union Bank, N.A.
                                  28   (“Union Bank”) starting on January 1, 2015. See Docket No. 31-1 (“Policy AR”) at 2. The Policy
                                            Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 2 of 20




                                   1   defines disability as follows:

                                   2                  You are disabled when Unum determines that:
                                   3                  you are limited from performing the material and substantial duties
                                                      of your regular occupation due to your sickness or injury; and
                                   4
                                                      you have a 20% or more loss in your indexed monthly earnings due
                                   5                  to the same sickness or injury.
                                   6                  After 24 months of payments, you are disabled when Unum
                                                      determines that due to the same sickness or injury, you are unable to
                                   7                  perform the duties of any gainful occupation for which you are
                                                      reasonably fitted by education, training or experience.
                                   8
                                   9   Policy AR at 17.

                                  10           The Policy limits LTD benefits for any disability caused by a mental illness to twenty-four

                                  11   months, as follows:

                                  12                  Disabilities due to mental illness have a limited pay period up to 24
Northern District of California
 United States District Court




                                                      months.
                                  13

                                  14   Policy AR at 24. The Policy defines mental illness as

                                  15                  MENTAL ILLNESS means a psychiatric or psychological
                                                      condition regardless of cause such as schizophrenia, depression,
                                  16                  manic depressive or bipolar illness, anxiety, personality disorders
                                                      and/or adjustment disorders or other conditions. These conditions
                                  17                  are usually treated by a mental health provider or other qualified
                                                      provider using psychotherapy, psychotropic drugs, or other similar
                                  18                  methods of treatment.
                                  19   Policy AR at 34 (second emphasis added).

                                  20   B.      Factual Background1

                                  21           1.     Mr. Gill’s History of Bipolar Disorder

                                  22           Mr. Gill was first diagnosed with bipolar disorder on October 30, 2000, which “was

                                  23   managed for over 15 years without anti manic agents and was primarily expressed as depression.”

                                  24   Id. at 288. However, from August 2015 to February 2016, Mr. Gill’s psychiatrist, Dr. Bruce

                                  25   Milin, noted that his symptoms of manic depression were getting considerably worse, such that he

                                  26   had episodes of mania and extreme irritability followed by severe depression. Id. at 267–96. Dr.

                                  27
                                       1
                                  28     All of the facts in this section are derived from the administrative record. See Docket No. 31-2
                                       (“AR”).
                                                                                           2
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 3 of 20




                                   1   Milin also noted that “[Gill’s] swings from mania to depression and his level of irritability prevent

                                   2   him from performing the functions of his job.” Id. at 270. Despite the marked worsening of Mr.

                                   3   Gill’s symptoms, Dr. Milin was hopeful that Mr. Gill’s mood swings “may resolve this time with

                                   4   the addition of relatively low doses of Lithium” because “[i]t has been over 10 years since his last

                                   5   manic episode which resolved without the use lithium.” Id. at 270–71. In fact, Dr. Milin

                                   6   “attempted to reassure [Gill] that he is very likely to return to his prior level of stability and

                                   7   function in the near future.” Id. at 282.

                                   8           Unfortunately, Dr. Milin’s attempts to treat Mr. Gill’s bipolar disorder with psychiatric

                                   9   medicine and weekly therapy sessions proved unsuccessful, as Mr. Gill’s manic-depressive

                                  10   symptoms kept worsening, he gained substantial weight from the psychiatric medications he was

                                  11   taking, and he got into increasingly serious and frequent altercations with friends, family, and

                                  12   strangers. Id. at 267–96. Importantly, Dr. Milin’s sole diagnosis for Mr. Gill from August 2015 to
Northern District of California
 United States District Court




                                  13   February 2016 was “Bipolar 2 Disorder,” and his exam notes consistently stated that Mr. Gill’s

                                  14   “[c]ognitive function and fund of knowledge are intact and age appropriate” and that

                                  15   “[v]ocabulary and fund of knowledge indicate cognitive functioning in the normal range.” Id.

                                  16           Starting in October 2015, Mr. Gill and Dr. Milin started discussing “cognitive impairment”

                                  17   during their therapy sessions. Id. at 280. At that time, Dr. Milin’s notes suggested that he was

                                  18   concerned that as he “slowly increased anti-manic agents,” Mr. Gill might suffer from “further

                                  19   cognitive slowing.” Id. But Dr. Milin’s subsequent examinations of Mr. Gill continued to note

                                  20   that his cognitive function was “intact and age appropriate.” Id. at 267–96.

                                  21           2.      Mr. Gill’s First LTD Claim

                                  22           Mr. Gill, then a project manager at Union Bank, submitted a claim for LTD benefits to

                                  23   Unum on August 7, 2015, claiming that he was unable to work anymore. Id. at 39–40. Unum’s

                                  24   notes from a telephone call with Mr. Gill on February 1, 2016, appear to note that Mr. Gill

                                  25   reported being unable to work due “to a chemical imbalance . . . mental illness [that] is very

                                  26   complex.” AR 172. During that telephone call Mr. Gill reported being “very depressed,” that

                                  27   being “put on the spot . . . is a trigger for a panic attack,” that he was sleeping ten to twelve hours

                                  28   per day, and that he had recently gained twenty pounds. Id. During that telephone call he
                                                                                           3
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 4 of 20




                                   1   identified Dr. Milin as his psychiatrist. Id. at 173.

                                   2          As part of Mr. Gill’s claim, Dr. Milin submitted an attending physician statement on

                                   3   January 15, 2016 stating that Mr. Gill’s “primary diagnosis” was “bipolar affective disorder.” Id.

                                   4   at 49. However, the statement also indicated that Mr. Gill “cannot perform the complex functions

                                   5   of his job due to high level of irritability and cognitive impairment.” Id. at 50 (emphasis added).

                                   6   Dr. Milin noted that Mr. Gill was “easily irritated and has volatile interaction[s],” and that he

                                   7   suffered from “significant cognitive impairment that interferes with simple tasks.” Id. The

                                   8   statement concluded that to treat these issues Mr. Gill had to “continue medication adjustments” of

                                   9   several psychiatric/psychotropic medications. Id.

                                  10          On March 3, 2016, Unum notified Mr. Gill that it approved his application for LTD

                                  11   benefits and would begin paying those benefits as of February 6, 2016, because “[Gill was] unable

                                  12   to perform material and substantial duties of [his] regular occupation due to [his] medical
Northern District of California
 United States District Court




                                  13   condition of bipolar disorder.” Id. at 346 (emphasis added). On February 26, 2016, however, Mr.

                                  14   Gill had returned to work for two hours per day. Id. at 340, 342. Mr. Gill then began working for

                                  15   six hours per day, but from home, given that he previously suffered a manic attack at work. Id. at

                                  16   378–79. Finally, on May 16, 2016, Mr. Gill returned to work full time at the bank, Id. at 409, 412,

                                  17   prompting Unum to discontinue the LTD benefits as of that date.

                                  18          3.      Mr. Gill’s Second LTD Claim

                                  19          Mr. Gill stopped working again on August 29, 2016, and subsequently submitted a second

                                  20   claim for LTD benefits to Unum. Id. at 472–73. As part of his second claim, Mr. Gill submitted

                                  21   updated medical records from Dr. Milin from October 2016 to March 2017. Id. at 478–517.

                                  22   These medical records are substantially similar to the 2015-16 records discussed above, except

                                  23   that starting on October 14, 2016, Dr. Milin added attention-deficit hyperactivity disorder

                                  24   (ADHD) to his weekly diagnoses of Mr. Gill. Id. at 479. Dr. Milin continued to treat Mr. Gill’s

                                  25   bipolar disorder, and now his ADHD, with psychiatric/psychotropic medicines and psychotherapy.

                                  26   Id. at 478–517. Cognitive impairment continued to be a concern, even though Dr. Milin remained

                                  27   optimistic, remarking on December 2016 that “it is still not clear whether [Gill’s] cognitive

                                  28   impairment is permanent. It does seem linked to [Gill’s] depression and in some ways his
                                                                                          4
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 5 of 20




                                   1   depression is situational.” Id. at 491.

                                   2           By February 2017, however, Dr. Milin conceded that “[i]t now appears unlikely that

                                   3   [Gill’s] cognitive impairment or depression will improve further without more therapy and more

                                   4   Adderall and Provigil.” Id. at 514. Despite raising Mr. Gill’s dose of these two medications, Dr.

                                   5   Milin’s notes from March 2017 explain that “[Gill’s] cognitive impairment seems worse as he is

                                   6   getting increasingly frustrated with his inability to get the treatment he feels would help him

                                   7   recover.” Id. at 502. Dr. Milin also noted that “it . . . appears that [Gill’s] ability to sustain

                                   8   functioning for any length of time is limited and that his cognitive functioning is still impaired.”

                                   9   Id. at 504. Dr. Milin did not opine that Mr. Gill’s cognitive impairment was not a consequence of

                                  10   his bipolar diagnosis. Despite Mr. Gill’s worsening cognitive impairment, Dr. Milin submitted a

                                  11   second attending physician statement on April 2, 2017, indicating that he anticipated Mr. Gill

                                  12   would be able to return to work on July 1, 2017.
Northern District of California
 United States District Court




                                  13           On May 1, 2017, Unum notified Mr. Gill that it approved his second application for LTD

                                  14   benefits and would begin paying those benefits starting on August 27, 2016 “based on [Gill’s]

                                  15   diagnosis of bipolar disorder” (the “May 2017 Notice”). Id. at 625. Importantly, Unum also

                                  16   explained that “the maximum amount of time that you are eligible to receive benefits based on this

                                  17   diagnosis is May 26, 2018,” citing to the Policy’s twenty-four-month limitation on benefits for

                                  18   disabilities caused by mental illnesses. Id. at 624–25 (emphasis added).

                                  19           4.      Medical Evaluations After the May 2017 Notice

                                  20           Since the May 2017 Notice, five physicians evaluated Mr. Gill, or reviewed his medical

                                  21   records, to determine if his disability was caused by his mental illness or by a separate physical,

                                  22   non-psychiatric and non-psychological condition.

                                  23           First, Mr. Gill continued to see Dr. Milin on a weekly or bi-weekly basis until May 2018.

                                  24   Dr. Milin maintained his diagnosis of bipolar disorder/ADHD and treated Mr. Gill only with

                                  25   psychotherapy and psychiatric/psychotropic medications. Id. at 650–60, 712–29, 931–63.

                                  26   Importantly, Dr. Milin’s observations of Mr. Gill’s cognitive impairments were inconsistent. For

                                  27   example, during certain therapy sessions starting on May 27, 2017—less than a month after the

                                  28   May 2017 Notice—Dr. Milin began noting symptoms of cognitive impairment when examining
                                                                                           5
                                           Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 6 of 20




                                   1   Mr. Gill:

                                   2                  Moderate cognitive loss is present. [Gill] correctly gives the current
                                                      date, name and, location and is situationally aware. Word retrieval
                                   3                  problems are evident. Diffuse memory loss for recent and remote
                                                      events is present. Periods of confusion with disorientation and
                                   4                  memory problems are in evidence.
                                   5   Id. at 650, 658. During those sessions, Dr. Milin also opined that “[c]ognitive impairment

                                   6   continues to be his biggest problem.” Id. at 651. However, during other sessions within the same

                                   7   time period Dr. Milin found exactly the opposite:

                                   8                  [Gill’s c]ognitive functioning and fund of knowledge are intact and
                                                      age appropriate. Short- and long-term memory are intact, as is
                                   9                  ability to abstract and do arithmetic calculations. This patient is
                                                      fully oriented. Vocabulary and fund of knowledge indicate
                                  10                  cognitive functioning in the normal range. Insight into problems
                                                      appears normal. Judgment appears intact.
                                  11

                                  12   Id. at 653. Dr. Milin would often flip between these inconsistent findings from one week to
Northern District of California
 United States District Court




                                  13   another.

                                  14          Despite these variant evaluations, on his last sessions with Mr. Gill on May 10 and 25,

                                  15   2018, Dr. Milin concluded that “[i]t now appears that me [sic] meets criteria for a Neurocognitive

                                  16   Disorder. TMS2 might be helpful and I encouraged [Gill] to pursue this.” Id. at 959. During

                                  17   these sessions, Dr. Milin discussed with Mr. Gill a 2008 book titled “Bipolar Disorder and

                                  18   Neurocognitive Decline,” which apparently discusses “a growing body of clinical and

                                  19   experimental evidence [which] shows that Neurocognitive dysfunction is a fundamental—yet

                                  20   frequently ignored—component of bipolar disorder.” Id. at 961. Dr. Milin also encouraged Mr.

                                  21   Gill to “get both an FMRI3 and a SPECT4 brain imaging test to objectively determine the degree

                                  22

                                  23   2
                                         “TMS” stands for “transcranial magnetic simulation.” See Transcranial Magnetic Simulation,
                                  24   Mayo Clinic (Nov. 27, 2018), https://www.mayoclinic.org/tests-procedures/transcranial-magnetic-
                                       stimulation/about/pac-20384625 (last visited Oct. 22, 2020).
                                  25   3
                                        “FMRI” stands for “functional magnetic resonance imaging.” See What is an fMRI?, Center for
                                  26   Functional MRI in the Department of Radiology, U.C. San Diego School of Medicine (2020),
                                       https://cfmriweb.ucsd.edu/Research/whatisfmri.html (last visited Oct. 22, 2020).
                                  27   4
                                        “SPECT” stands for “single photon emission computed tomography.” See SPECT scan, Mayo
                                  28   Clinic (Dec. 28, 2019), https://www.mayoclinic.org/tests-procedures/spect-scan/about/pac-
                                       20384925 (last visited Oct. 22, 2020).
                                                                                      6
                                           Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 7 of 20




                                   1   of neural degeneration thaw [sic] has now occurred due to protracted depression.” Id. However,

                                   2   Mr. Gill never received a brain fMRI or SPECT imaging test.

                                   3          Second, Dr. Milin referred Mr. Gill to the UCSF Memory and Aging Center, where he was

                                   4   evaluated by neurologist Dr. Howard J. Rosen on October 26, 2017. Id. at 876–82. After

                                   5   conducting an extensive evaluation of Mr. Gill, Dr. Rosen concluded that

                                   6                  The clinical history, supported by the cognitive testing, indicates a
                                                      problem with frontal systems related cognitive dysfunction, with
                                   7                  relative sparing of hippocampal-based memory systems. This is a
                                                      non-specific pattern that is atypical for common neurodegenerative
                                   8                  disorders such as Alzheimer’s disease. Frontal systems function is
                                                      affected by a wide variety of etiologies including psychiatric
                                   9                  illnesses. In Mr. Gill’s case, the fact that his cognitive symptoms
                                                      developed concurrently with his episode of mania, and the
                                  10                  persistence of his cognitive complaints is occurring in the context of
                                                      continuing depression suggests that this is the most likely etiology
                                  11                  for his complaints.
                                  12   Id. at 881–82 (emphases added). Although Dr. Rosen thought the “most likely etiology” of Mr.
Northern District of California
 United States District Court




                                  13   Gill’s cognitive impairments was his mania and depression, he “[n]evertheless, given that [Gill]

                                  14   has objective impairments on testing, [thought] complete assessment for neurological etiologies,

                                  15   including appropriate labs and imaging, and continued follow-up are appropriate.” Id. at 882. In

                                  16   other words, Dr. Rosen thought it was necessary do conduct further testing to conclusively

                                  17   determine whether Mr. Gill’s cognitive impairment was caused by his mental illness or had a

                                  18   different etiology. Furthermore, Dr. Rosen indicated that he wanted to see Mr. Gill again in six

                                  19   months for a consultation and in a year “to repeat his cognitive testing.” Id. Mr. Gill never saw

                                  20   Dr. Rosen again. Dr. Rosen also ordered a brain MRI for Mr. Gill, which was conducted on

                                  21   March 1, 2018.5 The MRI revealed that Mr. Gill’s brain was entirely “normal.” Id. at 883. In

                                  22   fact, Dr. Milin later reviewed the MRI results and also concluded that there were “no findings of

                                  23   any pathology.” Id. at 948.

                                  24          Third, Mr. Gill submitted a December 12, 2017 letter from Dr. Anne Diedrich, a marriage

                                  25   and family therapist, who he saw twice weekly since February 2017. Id. at 746. Dr. Diedrich

                                  26

                                  27   5
                                        Previously, during his November 17, 2017 session with Gill, Dr. Milin noted that “[t]here is no
                                  28   improvement in [Gill’s] depression or cognitive function yet. An MRI may reveal some organic
                                       basis for his ongoing cognitive impairment.” AR at 728 (emphasis added).
                                                                                        7
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 8 of 20




                                   1   diagnosed Mr. Gill with bipolar disorder and post-traumatic stress disorder, citing that he was a

                                   2   victim of partner psychological abuse in the past. Id. In detailing his recent mental health history,

                                   3   Dr. Diedrich noted that “[Gill’s] cognitive abilities and memory seem to be impaired. . . . He

                                   4   often complains of cognitive impairments and worries that he is experiencing early onset

                                   5   dementia.” Id. at 747. Other than that, Dr. Diedrich did not offer any opinion on the etiology of

                                   6   Mr. Gill’s cognitive impairments. In response to a request for clarification from Unum, Dr.

                                   7   Diedrich confirmed in June 2018 that she was “treating [Gill] for bipolar depression,” and that Mr.

                                   8   Gill “is in twice weekly psychotherapy, utilizing CBT techniques to help reduce the symptoms of

                                   9   depression and due to his depression, his progress is slow.” Id. at 1086–87.

                                  10          Fourth, Unum’s psychiatrist, Dr. Nicholas Kletti, reviewed Mr. Gill’s medical records and

                                  11   vehemently refuted Dr. Milin’s diagnosis of neurodegenerative disorder; in his last session with

                                  12   Mr. Gill, Dr. Milin stated that “it appears” Mr. Gill suffers from this disorder. Id. at 1068–74. Dr.
Northern District of California
 United States District Court




                                  13   Kletti opined that the medical evidence did not support that Mr. Gill’s ongoing cognitive

                                  14   impairment was the result of any physically based, non-psychiatric condition. Id. To support his

                                  15   conclusion, Dr. Kletti pointed to Mr. Gill’s long history of psychiatric illness and treatment, the

                                  16   fact that Dr. Milin agreed that the etiology of Plaintiff’s impairment was related to his

                                  17   longstanding depression, and that Dr. Milin’s treatment recommendations always consisted of

                                  18   psychotherapy and psychiatric/psychotropic medications. See Id. at 1071-72. According to Dr.

                                  19   Kletti, there was no diagnostic testing that would demonstrate that Mr. Gill’s cognitive impairment

                                  20   was the result of any physically based, non-psychiatric illness. Id. Dr. Kletti also highlighted that

                                  21   he did not find support for Dr. Milin’s assertion that there had been pronounced or certainly

                                  22   progressive cognitive dysfunction because the notes from his sessions with Mr. Gill often

                                  23   represented that his cognitive ability was normal, and that Mr. Gill was able to arrange the October

                                  24   2017 evaluation with Dr. Rosen, journal about his progress, conduct research on WebMD to find

                                  25   medications that might help reduce his depression, discuss how a low-carb diet could help with

                                  26   weight, and discuss at length the controversy about using statin. Id. at 1072–73. Dr. Kletti further

                                  27   disagreed with Dr. Milin’s diagnosis:

                                  28                  Additionally, my review of Dr. Milin’s OVNs does not find any
                                                                                         8
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 9 of 20



                                                      sustained period of time in which claimant’s mood disorder
                                   1                  symptoms are not active, i.e., inconsistent with Dr. Milin’s assertion
                                                      that cognitive dysfunction is independent of any mood disorder
                                   2                  symptoms. I note that Dr. Rosen’s Oct 26, 2017 evaluation
                                                      documented claimant’s report of “over the last year, he says he has
                                   3                  continued to be depressed and ‘can't get over it,’ despite many
                                                      changes in medication” and impression section which documents:
                                   4                  “depressive symptoms have remained refractory for the last couple
                                                      of years.”
                                   5
                                                      I find Dr. Milin’s disagreement with assessment of neurologist Dr.
                                   6                  Rosen does not appear medically reasonable. For example, I am not
                                                      aware of any studies that would demonstrate that cognitive testing is
                                   7                  only able to discern a physical vs psychiatric etiology when there is
                                                      severe cognitive impairment. Similarly, in contrast to Dr. Milin’s
                                   8                  assertion that fMRI or SPECT scanning is the only way to
                                                      differentiate between a physically based vs psychiatric cause to
                                   9                  cognitive dysfunction, I note that Dr. Rosen made no mention of any
                                                      recommendation or referral for that type of scanning.
                                  10

                                  11   Id. at 1073. Dr. Kletti shared many of these disagreements with Dr. Milin during a telephone call

                                  12   on June 20, 2018, which Dr. Kletti memorialized in a letter to Dr. Milin on June 22, 2018. See AR
Northern District of California
 United States District Court




                                  13   1050–52. In that letter, Dr. Kletti gave Dr. Milin the opportunity to refute his characterization of

                                  14   the call, but Dr. Milin never did. Id. at 1051. In sum, although Drs. Kletti and Milin agree that the

                                  15   core etiology of Mr. Gill’s cognitive impairment is his bipolar depression disorder, Dr. Kletti

                                  16   disagrees with Dr. Milin’s conclusion that Mr. Gill suffered from “neural degeneration . . . due to

                                  17   protracted depression.” Id. at 961.

                                  18          Fifth, and finally, a second Unum psychiatrist, Dr. Stuart Shipko, also reviewed Mr. Gill’s

                                  19   medical records and opined that Dr. Milin’s opinion that Mr. Gill’s depression caused organic

                                  20   brain damage was unsupported by the medical literature. Id. at 1075–77. Dr. Shipko explained

                                  21   that while Dr. Milin acknowledges that Mr. Gill does not have dementia, he “speculates that [Gill]

                                  22   has developed a subtle form of brain damage due to chronic depression not detectable through

                                  23   standard means.” Id. at 1077. Dr. Shipko also stated that fMRI and SPECT “are not medically

                                  24   acceptable diagnostic tools used to diagnose the subtle brain damage reportedly emerging from

                                  25   depression.” Id. Dr. Shipko further pointed out that there is literature on the use of fMRIs and

                                  26   SPECT scans for traumatic brain injury, but “[they are] not used to diagnose Alzheimer’s [or] to

                                  27   diagnose a theoretical neurological predementia due to chronic depression.” Id. Lastly, as to Dr.

                                  28   Milin’s assertion that Plaintiff has a neurocognitive disorder, Dr. Shipko explained:
                                                                                         9
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 10 of 20




                                   1   “[n]eurocognitive disorder is a cognitive disorder not better explained by another mental disorder.

                                   2   In this case, it is better explained by [Gill’s] depression.” Id.

                                   3          5.      Discontinuance of Benefits and Appeal

                                   4          On June 28, 2018, Unum notified Mr. Gill that it discontinued his LTD benefits as of May

                                   5   30, 2018, explaining that they were limited to twenty-four months under the Policy because his

                                   6   cognitive impairment was caused by his mental illness. Id. at 1098–104.

                                   7          On February 12, 2019, Mr. Gill appealed Unum’s denial of LTD benefits. Id. at 1145–47.

                                   8   As part of his appeal, Mr. Gill submitted a report by Dr. Steven McIntire, who conducted a

                                   9   neurological examination of Mr. Gill on February 9, 2019, concluding that Mr. Gill “experienced

                                  10   a gradually progressive cognitive decline” and that his “history and exam are consistent with MCI

                                  11   (mild cognitive impairment).” Id. at 1155–59. Dr. McIntire dismissed the possibility that Mr.

                                  12   Gill’s mental illness was the cause of his cognitive impairments, stating that “[Gill’s] current
Northern District of California
 United States District Court




                                  13   cognitive deficits as demonstrated on my examination of Mr. Gill and by his test results are much

                                  14   too severe to attribute to the effects of depression and/or bipolar disorder.” Id. at 1158. Although

                                  15   Dr. McIntire admits that “Gill’s brain MRI and laboratory tests have been unrevealing,” he

                                  16   dismisses those results as “not unexpected [given that a] brain MRI is not considered a sensitive or

                                  17   reliable test for diagnosing mild cognitive impairment or Alzheimer’s and most other forms of

                                  18   dementia.” Id. Importantly, Dr. McIntire did not review Mr. Gill’s medical records, nor did he

                                  19   attempt to contact any of Mr. Gill’s treating physicians. Id.

                                  20          In reviewing Mr. Gill’s appeal, Unum asked yet another psychiatrist, Dr. Peter Brown, to

                                  21   review Mr. Gill’s medical records and Dr. McIntire’s report. Following his review, Dr. Brown

                                  22   opined that, excluding the symptoms caused by mental illness, the available medical records did

                                  23   not support occupational impairment beyond May 29, 2018. See id. at 1169–71. Dr. Brown

                                  24   explained:

                                  25                  The claimant's current residual symptoms are the same symptoms
                                                      for which he claimed disability and was treated for with a working
                                  26                  diagnosis of bipolar disorder from the date of disability and ongoing.
                                                      Prominent cognitive and somatic symptoms have been recognized to
                                  27                  be part of the clinical presentation of bipolar disorder for over 100
                                                      years. As well-established by repeated subsequent international
                                  28                  research, cognitive and somatic symptoms occur in the majority of
                                                                                          10
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 11 of 20



                                                      patients with bipolar disorder. Further the weight of the scientific
                                   1                  evidence shows that persistent cognitive and somatic symptoms and
                                                      associated functional impairment that do not respond to treatment
                                   2                  are the most common cause of sustained inability to sustain
                                                      functional capacity.
                                   3                  ...
                                                      The claimant has a well-established psychiatric condition that has
                                   4                  not responded fully to current treatment. Partial response to
                                                      treatment is, unfortunately, the outcome for a substantial proportion
                                   5                  of patients with this disorder.
                                                      ...
                                   6                  Neither subsequent history nor general medical and neurologic
                                                      workup have found evidence of any alternative explanation.
                                   7                  Consequently, AP and recent neurologic examiner conclusions,
                                                      asserting that the claimant’s symptoms are now due to a new
                                   8                  physically based disorder are unreasonable as they are not
                                                      supported by the evidence and therefore not consistent with
                                   9                  accepted diagnostic standards.
                                  10   Id. at 1170 (emphasis added). Dr. Brown also refuted Dr. McIntire’s neurologic examination,

                                  11   opining that

                                  12                  It is not clear if there was any review of records or consultation with
Northern District of California
 United States District Court




                                                      treatment providers. The history as reported focuses solely on
                                  13                  cognitive complaints and did not address any of the concomitant
                                                      symptoms (e.g., dysphoric mood and mood instability) that are
                                  14                  identified in the records for the time frame reviewed.
                                  15                  The claimant obtained a score of 22 on the MOCA. The examiner
                                                      concluded that this single instrument “confirms his degree of
                                  16                  cognitive impairment . . . much too severe to attribute to the effects
                                                      of depression and/or bipolar disorder.” . . . The MOCA test was
                                  17                  developed for screening of cognitive function in clinical
                                                      populations. It has neither any diagnostic significance or validity
                                  18                  concerning related functional impairment. The significance of the
                                                      test is to establish, within the specific clinical context, whether or
                                  19                  not additional testing should be pursued or changes in treatment
                                                      considered. Other mental status examination features are referenced
                                  20                  but in the absence of other validity data or contextual information
                                                      cannot be given any clinical significance.
                                  21

                                  22   Id. at 1171.

                                  23          On March 20, 2019, First Unum notified Mr. Gill that it was upholding its decision to

                                  24   discontinue LTD benefits because Mr. Gill was only functional work limitation was caused by his

                                  25   mental illness. Id at 1177–86.

                                  26   C.     Procedural Background

                                  27          Plaintiffs filed this lawsuit on July 16, 2019. See Docket No. 1 (“Compl.”). The complaint

                                  28   alleged one cause of action for breach of insurance contract in violation of ERISA section
                                                                                        11
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 12 of 20




                                   1   502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). Id. at 7–8. Unum answered the complaint on September

                                   2   6, 2019. See Docket No. 13 (“Ans.”). On August 4 and August 25, 2020, Mr. Gill and Unum

                                   3   filed cross motions for a judgment under Rule 52(a), respectively. See Gill’s Mot; Unum’s Mot.

                                   4                                   II.      STANDARD OF REVIEW

                                   5           Rule 52(a) provides that “[i]n an action tried on the facts without a jury or with an advisory

                                   6   jury, the court must find the facts specially and state its conclusions of law separately.” Fed. R.

                                   7   Civ. P. 52(a)(1). In Kearney v. Standard Insurance Co., the Ninth Circuit indicated that, under

                                   8   Rule 52(a), the court can conduct a “trial on the administrative record[] in cases where the trial

                                   9   court does not find it necessary . . . to consider additional evidence.” 175 F.3d 1084, 1094 (9th

                                  10   Cir. 1999) (en banc). Unlike in a Rule 56 motion for summary judgment, in a trial on the record

                                  11   pursuant to a Rule 52 motion the Court will ask “not whether there is a genuine issue of material fact,

                                  12   but instead whether [the plaintiff] is disabled within the terms of the policy.” Id. at 1095 (9th Cir.
Northern District of California
 United States District Court




                                  13   1999) (en banc). Also, unlike summary judgment, a Rule 52(a) motion requires the Court to “make

                                  14   findings of fact” and “evaluate the persuasiveness of conflicting testimony [to] decide which is more

                                  15   likely true.” Id.

                                  16           “A denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed under a de novo

                                  17   standard unless the benefit plan gives the administrator or fiduciary discretionary authority to

                                  18   determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire & Rubber

                                  19   Co. v. Bruch, 489 U.S. 101, 115 (1989); see also Orzechowski v. Boeing Co. Non-Union Long-

                                  20   Term Disability Plan, Plan No. 625, 856 F.3d 686, 692 (9th Cir. 2017). Here, the parties agree

                                  21   that the Court should review Unum’s decision to discontinue benefits de novo. See Gill’s Mot. at

                                  22   10; Unum’s Mot. at 18–19. Under de novo review, “the court does not give deference to the claim

                                  23   administrator’s decision, but rather determines in the first instance if the claimant has adequately

                                  24   established that he or she is disabled under the terms of the plan.” Muniz v. Amec Const. Mgmt,

                                  25   Inc., 623 F.3d 1290, 1294. (9th Cir. 2010) (emphasis added). In other words, “the burden of proof

                                  26   is placed on the claimant,” id. at 1295–96, who must establish that he is entitled to benefits under

                                  27   the plan or policy by a preponderance of the evidence. See e.g., Wiley v. Cedant Corp. Short Term

                                  28   Disability Plan, No. C 09-00423 CRB, 2010 WL 309670, at *7 (N.D. Cal. Jan. 19, 2010); Finley
                                                                                           12
                                           Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 13 of 20




                                   1   v. Hartford Life & Acc. Ins. Co., No. 06-6247, 2007 WL 4374417, at *7 (N.D. Cal. Dec. 14,

                                   2   2007). Moreover, “the burden of proof continues to lie with the plaintiff when disability benefits

                                   3   are terminated after an initial grant,” as was the case here. Muniz, 623 F.3d at 1296.

                                   4                          III.      CROSS MOTIONS FOR JUDGMENT

                                   5           The central question in this case is whether a preponderance of the evidence supports a

                                   6   finding that Mr. Gill’s cognitive impairments are caused by a physical, non-psychiatric, and non-

                                   7   psychological condition instead of his mental illness. If not, then Mr. Gill is not entitled to LTD

                                   8   benefits moving forward because of the Policy’s twenty-four-month limitation for “[d]isabilities

                                   9   due to mental illness.” Policy AR at 34.

                                  10   A.      Mr. Gill Did Not Meet His Burden of Establishing That His Cognitive Impairment Was

                                  11           Caused By a Physical, Non-psychiatric, Non-psychological Condition

                                  12           The preponderance of the evidence supports the conclusion that Mr. Gill’s cognitive
Northern District of California
 United States District Court




                                  13   impairments were caused by his mental illness, such that he is not entitled to benefits under the

                                  14   Policy beyond the twenty-four months he already received. Indeed, even setting aside the

                                  15   opinions of the three Unum-hired doctors, the opinions of Mr. Gill’s own treating physicians—

                                  16   Drs. Milin, Rosen, and McIntire6—were either inconclusive as to the etiology of his cognitive

                                  17   impairments (in the case of Drs. Milin and Rosen) or poorly supported (in the case of Drs. Milin

                                  18   and McIntire). Under the law, these types of inconclusive and poorly supported opinions are

                                  19   insufficient to carry Mr. Gill’s burden of establishing by a preponderance of the evidence that his

                                  20   cognitive impairments were not caused by his bipolar depressive disorder. See Black & Decker

                                  21   Disability Plan v. Nord, 538 U.S. 822, 834 (2003) (“[C]ourts have no warrant to require

                                  22   administrators to automatically accord special weight to the opinions of a claimant’s physician.”).

                                  23           Dr. Milin’s opinion is unpersuasive because although he noted signs of cognitive

                                  24   impairment as early as August 2015, he did not suggest that those impairments might be based on

                                  25   a physical pathology until after he was notified of the Policy’s limitation on mental health-related

                                  26

                                  27   6
                                        Dr. Dietrich’s medical records are less relevant because she never opined on the etiology of
                                  28   Gill’s cognitive impairments. See AR 746, 1086–87. Dr. Dietrich’s role was simply to provide
                                       psychotherapy to help treat Gill’s bipolar disorder. See id.
                                                                                        13
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 14 of 20




                                   1   benefits in May 2017. Even then, Dr. Milin only found memory loss and below-average cognitive

                                   2   functioning in a minority of his sessions with Mr. Gill. See AR at 650–60, 712–29, 931–63.

                                   3   Moreover, when Dr. Milin diagnosed Mr. Gill with “neurocognitive disorder” during their last

                                   4   session, his diagnosis appeared tentative and was dependent on “an FMRI and a SPECT brain

                                   5   imaging test to objectively determine the degree of neural degeneration thaw [sic] has now

                                   6   occurred due to protracted depression.” Id. at 961. Notably, Dr. Milin declined the opportunity to

                                   7   respond to Dr. Kletti when Dr. Kletti pointed out that he “was unable to find literature that

                                   8   definitively support[ed] that [neurocognitive disorder] diagnosis could be made using such

                                   9   scanning.” Id. at 1051. In fact, at that time, Dr. Milin’s only basis for this diagnosis were his

                                  10   inconsistent observations of cognitive decline and a 2008 book titled “Bipolar Disorder and

                                  11   Neurocognitive Decline.” Id. at 961–62. In sum, without at least a confirmatory brain fMRI or

                                  12   SPECT scan, or any other evidence, Dr. Milin’s conclusion that Mr. Gill’s bipolar depression
Northern District of California
 United States District Court




                                  13   caused “neural degeneration” and “organic brain damage” is, at best, an educated guess, not a

                                  14   substantial diagnosis.

                                  15          Second, Dr. Rosen evaluated Mr. Gill and concluded that “the fact that his cognitive

                                  16   symptoms developed concurrently with his episode of mania, and the persistence of his cognitive

                                  17   complaints is occurring in the context of continuing depression suggests that this is the most likely

                                  18   etiology for his complaints.” Id. at 881–82 (emphasis added). Admittedly, Dr. Rosen somewhat

                                  19   qualified this conclusion by stating that additional labs and imaging, as well as follow-up

                                  20   appointments, were appropriate to completely assess whether Mr. Gill’s neurological impairments

                                  21   had any “neurological etiologies.” The problem is that Mr. Gill never had a follow-up

                                  22   appointment with Dr. Rosen, nor did he have any labs or imaging tests done, other than an MRI

                                  23   that was completely “normal.” Id. 883. Therefore, absent additional evidence to the contrary, this

                                  24   Court only has Dr. Rosen’s latest opinion that Mr. Gill’s cognitive impairments were most likely

                                  25   caused by his bipolar depression, not by any non-psychological or non-psychiatric physical

                                  26   condition.

                                  27          Third, only Dr. McIntire unequivocally diagnosed Mr. Gill with “MCI (mild cognitive

                                  28   impairment),” but his opinion has serious credibility issues. For starters, Dr. McIntire did not
                                                                                         14
                                           Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 15 of 20




                                   1   review, let alone comment on, Mr. Gill’s medical records, nor did he attempt to contact any of Mr.

                                   2   Gill’s treating physicians. See id. at 1055–59. This is troubling given Mr. Gill’s twenty-year

                                   3   history of mental illness. Moreover, Dr. McIntire does not offer a single source or explanation to

                                   4   support his conclusions that “MCI and its related impairments and symptoms represent a distinct

                                   5   and independent neurological condition,” or that an “MRI is not considered a sensitive or reliable

                                   6   test for diagnosing mild cognitive impairment.” Id. at 1058. The only objective basis that Dr.

                                   7   McIntire cites for his diagnosis—Mr. Gill’s score on the Montreal Cognitive Assessment

                                   8   (MOCA)7 test—was effectively refuted by Dr. Brown, Unum’s hired physician, as an

                                   9   unacceptable bases for an MCI diagnosis. According to Dr. Brown, “the MOCA test was

                                  10   developed for screening of cognitive function in clinical populations. It has neither any diagnostic

                                  11   significance or validity concerning related functional impairment. The significance of the test is to

                                  12   establish, within the specific clinical context, whether . . . additional testing should be pursued or
Northern District of California
 United States District Court




                                  13   change in treatment considered.” Id. at 1070 (emphases added). In other words, Dr. Brown

                                  14   persuasively explains that, “in the absence of other validity data or contextual information,” the

                                  15   MOCA test cannot be a basis—let alone the sole basis—for an MCI diagnosis, particularly outside

                                  16   the context of clinical studies. Mr. Gill has not refuted Dr. Brown’s critique of Dr. McIntyre’s

                                  17   reliance on the MOCA test.

                                  18           Finally, although it is not Unum’s burden to establish that Mr. Gill’s disability was caused

                                  19   by his mental illness,8 the opinions of Unum’s physicians—Drs. Kletti, Shipko, and Brown—

                                  20   further buttress the conclusion that Mr. Gill’s cognitive impairments were indeed “due to his

                                  21   mental illness,” not to a physical, non-psychiatric or non-psychological condition. As described in

                                  22
                                       7
                                  23    See MoCA Test, MoCa Montreal Cognitive Assessment (2019), https://www.mocatest.org/ (last
                                       visited Oct. 22, 2020).
                                  24   8
                                         Gill argues that Unum erred in dismissing Gill’s physicians’ opinions because “a plan
                                  25   administrator abuse[s] its discretion where it ‘did not rely on other contradictory evidence,’ but
                                       ‘simply dismissed’ a treating physician’s ‘opinion as insufficient based on the absence of
                                  26   supporting medical evidence.’” James v. AT & T W. Disability Benefits Program, 41 F. Supp. 3d
                                       849, 874 (N.D. Cal. 2014), judgment entered, No. 12-CV-06318-WHO, 2014 WL 4068224 (N.D.
                                  27   Cal. July 18, 2014) (quoting Farhart v. Hartford Life & Acc. Ins. Co., 439 F. Supp. 2d 957, 973
                                       (N.D. Cal. 2006)). This argument is unavailing because Unum did not simply ignore Gill’s
                                  28   treating physicians’ conclusions, it also conducted its own review of the record and found copious
                                       evidence that contradicted those opinions.
                                                                                         15
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 16 of 20




                                   1   more detail above, each of these physicians conducted a thorough and comprehensive review of

                                   2   Mr. Gill’s record and concluded that while Mr. Gill’s cognitive impairments restricted his ability

                                   3   to work, those impairments were a manifestation of his mental illness, not of a physical, non-

                                   4   psychiatric, and non-psychological condition.

                                   5             The Court concludes the weight of the evidence indicates Mr. Gill’s cognitive impairment

                                   6   was a manifestation of his mental illness. Accordingly, Mr. Gill is only entitled to twenty-four

                                   7   months of LTD benefits under the Policy because he has not met his burden of establishing by a

                                   8   preponderance of the evidence that his cognitive impairments are caused by a non-psychiatric and

                                   9   non-psychological condition.

                                  10   B.        The Policy’s Twenty-Four-Month Mental Health Limitation Is Not Ambiguous

                                  11             Mr. Gill admits that the Policy’s limitation is not ambiguous, but also argues that “[i]f the

                                  12   Court, however, believes there is an ambiguity, then the Plan’s language ambiguity should be
Northern District of California
 United States District Court




                                  13   resolved in [Gill’s] favor.” See Gill’s Mot. at 15 (citing Patterson v. Hughes Aircraft Co., 11 F.3d

                                  14   948, 950 (9th Cir. 1993) (“Ambiguities in the Plan are to be resolved in [the plaintiff’s] favor.”)).

                                  15   This argument is bellied by the unambiguous plain meaning of the Policy’s mental illness

                                  16   limitation. See McDaniel v. Chevron Corp., 203 F.3d 1099, 1110 (9th Cir. 2000) (“[T]erms in a

                                  17   [ERISA] plan should be interpreted ‘in an ordinary and popular sense as would a [person] of

                                  18   average intelligence and experience.’ When disputes arise as to the meaning of one or more terms,

                                  19   we first look to the explicit language of the agreement to determine the clear intent of the parties.”

                                  20   (quoting Richardson v. Pension Plan of Bethlehem Steel Corp., 112 F.3d 982, 985 (9th Cir.

                                  21   1997)).

                                  22             In Patterson, the Ninth Circuit confronted a plan that limited LTD benefits for disabilities

                                  23   “caused by or resulting from . . . [m]ental, nervous or emotional disorders of any type,” without

                                  24   defining the term “mental disorder.” 11 F.3d 948, 950 (9th. Cir. 1993). The court held that a

                                  25   plan’s “mental disorder” limitation can be ambiguous if it (1) “does not specify whether a

                                  26   disability is to be classified as ‘mental’ by looking to the cause of the disability or to its

                                  27   symptoms”; or (2) “does not make clear whether a disability qualifies as a ‘mental disorder’ when

                                  28   it results from a combination of physical and mental factors.” Id. See also, Lang v. Long-Term
                                                                                           16
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 17 of 20




                                   1   Disability Plan of Sponsor Applied Remote Tech., Inc., 125 F.3d 794, 799 (9th Cir. 1997) (noting

                                   2   that a plan that “relates to disabilities ‘caused or contributed to’ by a ‘mental disorder’ . . . presents

                                   3   an almost classic ambiguity”). The Policy’s mental illness limitation in the instant case does not

                                   4   suffer from either of these problems.

                                   5           First, unlike the plan in Patterson, Unum’s Policy unambiguously defines “mental illness”

                                   6   as “a psychiatric or psychological condition regardless of cause.” Policy AR at 34. Therefore, the

                                   7   focus of the limitation is on whether Mr. Gill’s symptoms constitute a psychiatric or psychological

                                   8   condition.

                                   9           Second, the Patterson court found that it was unclear under the plan whether “Patterson's

                                  10   disability may result solely from depression, or solely from headaches, or from a combination of

                                  11   the two.” 11 F.3d at 950. Here, the Policy clearly explains that the limitation only applies to

                                  12   “disabilities due to mental illnesses,” which are then defined as only psychiatric and psychological
Northern District of California
 United States District Court




                                  13   conditions, making it clear that other physical conditions are not subject to the limitation. Policy

                                  14   AR at 24, 34. In fact, the policy goes even further to provide an unexhaustive list of well-known

                                  15   psychiatric conditions, including “manic depressive or bipolar illness,” the very condition that has

                                  16   afflicted Mr. Gill for twenty years. Id. at 34. Therefore, read plainly, the Policy’s twenty-four-

                                  17   month mental illness limitation applies only to disabilities caused by psychiatric and psychological

                                  18   conditions, including manic depressive or bipolar illness.

                                  19           Other courts in this district have found similar mental illness limitations to be

                                  20   unambiguous and enforceable. For example, in Lee v. Kaiser Foundation Health LTD Plan, the

                                  21   plaintiff asserted that the plan’s twenty-four-month mental illness limitation did not apply since

                                  22   her disability was also due to various physical impairments including post-concussion syndrome,

                                  23   radiculopathy, headaches, and more. 812 F.Supp.2d 1027, 1031 (N.D. Cal. 2011). In rejecting

                                  24   plaintiff’s claim, the court determined that the plan’s mental-health limitation was not ambiguous

                                  25   because, like here, “the Plan [] provides a precise definition of what constitutes a mental disease or

                                  26   condition.” Id. at 1040. The Ninth Circuit affirmed the district court’s decision, finding that the

                                  27   mental illness benefit limitation in Lee was distinguishable from the limitations in Patterson and

                                  28   Lang because the “benefit limitation applicable to psychiatric disabilities does not suffer from
                                                                                          17
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 18 of 20




                                   1   ambiguity.” Lee v. Kaiser Foundation Health Plan Long Term Disability Plan, 563 Fed. App’x.

                                   2   530, 531 (9th Cir. 2014).

                                   3          Here, there is no ambiguity at issue. The question presented is a factual question—

                                   4   whether Mr. Gill’s cognitive impairment is a symptom or manifestation of his mental illness. The

                                   5   Court concludes that the Policy’s twenty-four-month limitation on benefits for disabilities caused

                                   6   by mental illnesses is not ambiguous in its implication to the instant case.

                                   7   C.     Unum Met Its Duty to Conduct a Full and Fair Review of Its Initial Benefits Denial

                                   8          Mr. Gill also argues that Unum improperly discontinued his LTD benefits because it

                                   9   conducted a “cursory review” of Dr. McIntire’s evaluation, in violation of statutory and regulatory

                                  10   requirements that “entitles the claimant to ‘full and fair’ review of a denial” and “that [the

                                  11   administrator] explain, upon denial, any ‘additional information needed,’ and that it give the

                                  12   claimant ‘reasonable access to, and copies of all, documents, records, and other information
Northern District of California
 United States District Court




                                  13   relevant to the claimant's claim for benefits.’” Salomaa v. Honda Long Term Disability Plan, 642

                                  14   F.3d 666, 679 (9th Cir. 2011) (first quoting 29 U.S.C. § 1133, then quoting 29 C.F.R. §§

                                  15   2560.503-1(f)(3), (h)(2)(ii)).

                                  16          Here, unlike in Salomaa, Unum did not withhold from Mr. Gill or his attorneys any access

                                  17   to the medical reports of Drs. Kletti or Shipko on appeal. To the contrary, the June 28, 2018 letter

                                  18   discontinuing LTD benefits explicitly stated that, for purposes of appealing the initial denial,

                                  19   “upon [Gill’s] written request, [Unum would] provide [him] with all documents, records and other

                                  20   information relevant to your claim for benefits.” AR at 1102–03. In addition, Salomaa is

                                  21   completely distinguishable because there the plan administrator’s denial letter told the claimant, in

                                  22   broad terms, that he should provide copies of X-ray, CT, and MRI scans, without telling him what

                                  23   parts of his body had to be scanned. 642 F.3d at 679–80. That led the court to conclude that “the

                                  24   plan administrator denied the claim largely on account of absence of objective medical evidence

                                  25   yet failed to tell Salomaa what medical evidence it wanted.” 642 F.3d at 679. Here, by contrast,

                                  26   Unum clearly and unequivocally told Mr. Gill that his benefits were discontinued because

                                  27   “[Unum’s] review concludes that the available medical information in the file does not support a

                                  28   physically-based non-psychiatric illness.” AR at 1100.
                                                                                         18
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 19 of 20




                                   1          Mr. Gill also argues that Unum’s denial of his appeal was improper because his

                                   2   “performance evaluations documenting his on-the-job performance issues related to his cognitive

                                   3   condition” were not forwarded to Dr. Brown as part of his review, in violation of the statute. Gill

                                   4   Mot. at 17. The problem with this argument is that Unum is not disputing that Mr. Gill is disabled

                                   5   or that he is unable to perform the official duties of his job but is disputed whether his disability is

                                   6   caused by a mental illness. Mr. Gill’s performance reviews do not—indeed, they cannot—confirm

                                   7   or deny that Mr. Gill’s disability was caused by his mental illness.

                                   8          Finally, Mr. Gill argues that Unum had a “duty and obligation” to ensure that all

                                   9   outstanding tests and follow up evaluations of Mr. Gill were conducted before it discontinued Mr.

                                  10   Gill’s benefits. Gill Mot. at 17. That is not the law. The very case that Mr. Gill relies on, Booton

                                  11   v. Lockheed Medical Benefit Plan, clearly states that “if the plan administrators believe that more

                                  12   information is needed to make a reasoned decision, they must ask for it.” 110 F.3d 1461, 1463
Northern District of California
 United States District Court




                                  13   (9th Cir. 1997) (emphasis added). But here Unum is not saying that more information is needed to

                                  14   make a reasoned decision. Quite the opposite, Unum’s March 20, 2019 letter denying Mr. Gill’s

                                  15   appeal states, after reciting in remarkable detail all of the evidence that Unum reviewed in

                                  16   discontinuing Mr. Gill’s LTD benefits, that:

                                  17                  While the available medical evidence continues to support
                                                      restrictions and limitations on Mr. Gill’s work capacity due to his
                                  18                  mental illness, disabilities due to mental illness are no longer
                                                      considered when determining whether he continues to meet the
                                  19                  policy criteria for disability. When excluding his mental illness
                                                      there remains no medical evidence to support he is limited from
                                  20                  performing the material and substantial duties of his regular
                                                      occupation. He is no longer considered disabled according to the
                                  21                  specific terms and provisions of the policy and the decision to cease
                                                      benefits on his claim remains appropriate.
                                  22

                                  23   Id. at 1182 (emphasis added). Nowhere in this letter denying Mr. Gill’s appeal does Unum

                                  24   indicate that it believes more information is needed to make a reasoned decision.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          19
                                         Case 3:19-cv-04066-EMC Document 38 Filed 11/23/20 Page 20 of 20




                                   1                                     IV.      CONCLUSION

                                   2          For the foregoing reasons, Unum’s motion is GRANTED, and Mr. Gill’s motion is

                                   3   DENIED. The Clerk of the Court shall enter judgment for Unum pursuant to Federal Rule of

                                   4   Civil Procedure 58.

                                   5          This order disposes of Docket Nos. 32 and 33.

                                   6

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: November 23, 2020

                                  10

                                  11                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     20
